—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 5, 1999, convicting defendant, after a nonjury trial, of attempted assault in the first degree, reckless endangerment in the first degree, assault in the third degree, resisting arrest, and killing or injuring a police animal, and sentencing him to concurrent terms of 3 to 6 years, 2 to 6 years, one year and one year and a consecutive term of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The court properly found that defendant’s voluntary intoxication from sniffing paint thinner immediately prior to the incident did not negate his ability to form the specific intent required for each of his convictions of intentional crimes (see People v Gonzalez, 211 AD2d 446, lv denied 85 NY2d 938). The evidence established that defendant’s actions were deliberate, persistent and aimed at the goal of avoiding apprehension by the police. With respect to the third-degree assault conviction, there was ample evidence to support the element of physical injury (see People v Guidice, 83 NY2d 630, 636). We have considered and rejected defendant’s remaining arguments. Concur — Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.